295 S.W.3d 227 (2009)
STATE of Missouri, Respondent,
v.
James Edward SANDERS, Appellant.
No. ED 92004.
Missouri Court of Appeals, Eastern District, Division One.
October 20, 2009.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Dora A. Fichter, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
James Edward Sanders ("defendant") appeals the judgment on his conviction of two counts of possession of a controlled substance. Defendant claims there was insufficient evidence to support his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).